Mr. Justice Bailey
dissents:
This is an action, instituted in the- district court of the city and county of Denver by defendants in error, for a writ of mandamus to compel plaintiffs in error to permit defendants in error to sit with them as a board of county commissioners. Upon hearing the writ was granted and plaintiffs in error brought the action here.
Defendants in error were elected as county com7 misioners of the county of Arapahoe in November, 1902, and assumed the duties of the office in the January following, acting’ with three other commissioners theretofore elected.
In March, 1903, after the adoption of the 20th article of the constitution, the members of the city council of the city and county of Denver assumed the duties of county commissioners, and continued to perform such duties until the first secular day of July, when the duties of the board of county commissioners were assumed by the board of supervisors, which had theretofore been elected to succeed the city council. This board of supervisors continued to perform such duties until July' 1905, when it was determined by this court that the board of supervisors did not have such power, but that the functions and duties of the board of county commissioners must be exercised by those elected for such purpose.
*40In November, 1904, plaintiffs in error' were elected as three of the county commissioners of the city and county of Denver. The term of office to which defendants in error were elected did not expire until January, 1907. Upon the assumption of the offices of county commissioners by plaintiffs in error in July, 1905, defendants in error sought to act with them as a board of county commissioners and were refused, and this action was brought.
Section 6 of article XIY of the constitution, as originally adopted, provided that each county should liave a board-of county commissioners, and that in counties where the population exceeded 10,000 the board might consist of five members. Arapahoe county was a county of this character and the board consisted of five members.
In 1901 the general assembly passed an act, by the terms of which an amendment to section 6 of article XIV was to be submitted to a vote of the people. This amendment was adopted at the November election, 1902. By the terms of section 6, as amended, each county having a population of less than 70,000 was entitled to a board of county commissioners consisting of three members, and it was provided that when the population of any county was equal to or exceeded 70,000, the board of county commissioners may consist of five members.
As we have seen, previous to the adoption of this amendment the board of county commissioners of Arapahoe county consisted of five members, and, inasmuch as it had a population exceeding 70,000, no change is made in the number of members composing the board of county commissioners. At any rate, the provision for a board of commissioners consisting of three members was limited to counties having a population of less than 70,000, and neither the present city and county of Denver nor the old county of *41Arapahoe was of such character. The same session of the legislature that provided for the submission of an amendment to section 6 of article XIV also provided for the submission of article XX of the constitution.
Plaintiffs in error base their contention that defendants in error are not entitled to act with them as a board of county commissioners upon the following provision contained in section 3 of article XX:
“Immediately upon the canvass of the vote showing the adoption of this amendment, it shall be the duty of the governor of the state to issue his proclamation accordingly and thereupon the city of Denver and all municipal corporations and that part of the county of Arapahoe within the boundaries of said city shall merge into the. city and county of Denver and the terms of office of all officers of the city of Denver and of all included municipalities and of the county of Arapahoe shall terminate.”
It is contended that these words should be given a literal construction, and that the two members of the board of county commissioners of Arapahoe county residing within the limits of the territory known as the city and county of Denver, and whose term of office had not expired, were no longer entitled to. act as a portion of the board of county commissioners.
Laws are to be construed with reference to the objects to be accomplished by them, and with reference to the circumstances existing at the time of the passage and the necessity for their enactment. Where a statute would operate unjustly, or absurd consequences would result from a literal interpretation of the terms and words used, the intention of the framers, if it can fairly be gathered from the whole act, will prevail. — Murray v, Hobson, 10 Colo. 73; *42Dunton et al. v. People, 36 Colo. 128, and cases therein cited.
In order to determine the meaning or construction which the legislature or people intended should be given to any párticular phrase or sentence in an act of the legislature or an article of the constitution, it is necessary first to determine the object, purpose and scope of the act, and give such construction to the phrase as will best carry out the purpose of the law without doing violence to other rules of interpretation, or without making the meaning absurd or unconscionable.
In relation to this article XX, Mr. Justice Grabber!, in his concurring opinion in the case of The People v. Sours, 31 Colo., at page 409, says:
“The specific purpose of article XX is to confer upon the city of Denver, and cities of the first and second class, the power of self-government, with respect to certain governmental matters based upon special constitutional provisions.”
A careful reading of this article demonstrates that that is the sole purpose, and that it was not intended to interfere with the peculiar functions of county government, and it is upon .this theory that the cases of People ex rel. Attorney General v. Johnson, 34 Colo. 143, and People ex rel. v. Horan, 34 Colo, 304, and other like cases were’determined. In the Horan case it is said, ‘ ‘ that the rule of contemporaneous legislature exposition has been adopted in this state.”
In the case of The People v. Wright, 6 Colo. 92, which is cited with approval in the Johnson case, it is said:
‘ ‘ Great deference is due to legislative exposition of a constitutional provision, especially when it is made almost contemporaneous with such provision. ’ ’
*43With this in mind it will be observed that the phrase contained in section 3, “the terms _of office of all officers * * * of the connty, of Arapahoe shall terminate,” is not limited to the officers of the county of Arapahoe residing within the territory contemplated to be embraced within the city and county of Denver, but it is unlimited and refers to all of the offices of the county of Arapahoe. That it was not intended by the legislature, nor by the people, to be given a literal construction is apparent, because the same session of the legislature which provided for the submission of the 20th amendment, and of the amendment to section 6 of article XTV, passed acts creating the counties of Adams and South Arapahoe from the territory which had formerly been a portion of Arapahoe county. Section 3 of the act creating Adams county contains the following provision:
“All county and precinct officers who reside in that part of the county of Arapahoe that is hereby made the county of Adams shall hold their respective offices for the terms for which they have been elected or appointed, and they are hereby declared to be legal officers of Adams county..” — Section 3, p. 134, Session Laws of 1901.
A similar provision is contained in the act creating the county of South Arapahoe. — Section 3, Session Laws 1901, p. 139.
If it was intended that the terms of office of all officers of the county of Arapahoe should terminate, why did the same legislature provide for the continuance in office of all county and precinct officers who resided in the counties of Adams and South Arapahoe. The terms of office of all officers could not terminate and a portion of the officers continue in office for the full term.
*44Section 6 of the Adams county act provides:
“All county records and all real and personal property now belonging to Arapahoe county shall remain the property of said Arapahoe county, but in lieu thereof the said county of Arapahoe shall pay to' the said county of Adams such sum of money and in such manner as shall be determined by the board of commissioners of said counties.’’ — Section 6, Session Laws 1901, p. 135.
Section 11 of the act creating South- Arapahoe county provides that the board of county commissioners of the county of South Arapahoe, in connection with the board of commissioners of the county of Arapahoe, shall have full power and authority to adjust and settle all matters of revenue proper to be adjusted on account of the formation of the new county of South Arapahoe. — Section 11, p. 141, Session Laws 1901.
If the contention of plaintiffs in error is correct, these matters in relation to the counties of Adams and South Arapahoe could not be determined and adjusted by the county commissioners of Arapahoe county, for there were no county commissioners to determine and adjust them.
The same session of'the legislature which submitted to the people article XX also submitted the amendment to section 6, article XTV, which provides, inter glia: •
“In each county having* a population of less than 70,000 there shall be elected for a term of four years each three commissioners # # * two of said commissioners shall be elected at the general election in the year 1904 and at the general election every four years thereafter. The other one of said commissioners shall be elected at the general election in the year 1906 and at the general election every four years thereafter, provided that when the population *45of any county shall'equal or exceed 70,000, the hoard of commissioners may consist of five members, any three of whom shall constitute a quorum for the transaction of business. Three of said commissioners in said county shall be' elected at the general election in the year 1,904 and at the general election every four years thereafter, and the other two of said commissioners in such county shall be elected at the general election in the year 1906 .and every four years thereafter.”
This constitutional amendment was adopted by the people at the same time as article XX. '
As said in the case of The People v. Horan: “The only county in the state which had a population equal to or exceeding 70,000-was Arapahoe, out of which the city and county of Denver was created by the adoption of article XX # * * 'So that after the adoption of article XX the only county falling within the provisions -of the amendment to section 6 was the city and county of Denver.” And the city and county of Denver could not have three commissioners, because counties entitled to three commissioners were restricted to those having'a population of less than 70,000. Inasmuch as- all counties must have county commissioners, and provision .was made for the city and county of Denver, it could not have been intended that the office should be suspended, nor can it be said that the term of office of the two commissioners of the former county of Arapahoe, residing within the limits of the city and county of Denver, should be terminated because section 6 provides that three of the commissioners should he elected in 1904 and two in 1906. If the term of office of the two were to be terminated, then the city and county of Denver would have but three commissioners until the election of 1906, and the provision of the constitution is that it shall have *46five. If it was intended that the three commissioners should perform the duties of county commissioners for such county for two years and after that there should be five, section 6 as amended would have contained some provision to that effect. It is fundamental that the whole constitution must be construed together, and it must be so construed if possible that it will all stand, but if the provision of article XX be given the construction contended for by plaintiffs in error, then all that part of section 6, article XIV, relating to counties of more than 70,000-population is vain and idle.
These provisions of the amendments to the constitution, and of the statute enacted at the same session of the legislature, are entitled to .be considered in determining whether or not the terms of office of the county commissioners of Arapahoe county should be terminated and the duties performed by other persons who had not been elected, and who had not qualified to act as a board of county commissioners.
In the Johnson case it is said:
“The same rule of construction applied by this court to article XX (in the Sours case) must be applied to -the charter framed under that article. This court having held that ai'ticle XX could not be sustained if it purported to cut loose the city and county of Denver from any and all constitutional limitations and restrictions, it must follow that a charter framed thereunder and in so far as it purports to accomplish the same thing, cannot be maintained. Upon referring to the majority opinion in the Sours case: -‘Even by constitutional amendment the people cannot set apart any portion of the state in such a manner that that portion of the state shall be freed from the constitution.’ In what respect ‘ freed from the constitution ’ ? To what extent ‘ freed from the constitution’1? May the people of any por*47tion of the state be freed from any article or any section of any article of the constitution? If yea, where and when must the freeing process cease?”
If the constitution provided for offices of county commissioners in all of the counties, these offices cannot be abolished in any one of the counties, even by constitutional amendment. If the offices cannot be abolished in fact, they cannot be so treated in effect by terminating the term of the officer and providing for the performance of the duties and functions of such offices by some other officer or division of government. What may not be done directly may not be done by indirection.
In the Johnson case we further said that a close analysis of the language in the opinion in the Sours ease disclosed that the people, even by constitutional amendment, cannot free any portion of the state from the operation of the constitution, and that no portion of the state can be freed from any provision of the constitution. If this was true when it was said in the Johnson case, it is still true. If, by any constitutional amendment, the people could not authorize the city and county of Denver to make1 provision for two county judges when other counties had but one, and if they could not authorize the city and county of Denver to have other than regular constitutional officers perform duties of the county officers, then they could not suspend or abolish such offices by terminating the term of the officer.
Section 6 of article XIY, providing that counties having a population of more than 70,000 may have a board of five commissioners, and the city and county of Denver being a county of that class, and this article providing that three of such commissioners should be elected in 1904 and two in 1906, and defendants in error being duly elected and qualified commissioners of the'county of Arapahoe, which is the *48predecessor of the city and county of Denver, and their terms of office not expiring until the constitution provides for the election of two commissioners, it must be conceded that it was the intention of the constitution makers that they should continue in office until the expiration of their term and their successors should be elected and qualified. By giving this construction to the various acts of the legislature and the various constitutional amendments, the constitution will be found to apply to all counties alike, otherwise there will be one rule for the city and county of Denver and another for all other counties in the state, a thing which under all previous decisions of this court cannot be done.
Mr. Justice Steele and Mr. Justice Gunter concur in the conclusions reached in the foregoing opinion.